DETAILED ACTION

Claims status
In response to the application/amendment filed on 09/18/2020 and 03/28/2022, claims 1-9 and 16 are withdrawn after the Restriction requirement, and thus claims 10-15 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 09/18/2020 have been reviewed and accepted.



Allowable Subject Matter
After conducting a complete search and consideration, claims 10-15 are found to be allowable. Claims 10-15 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“10. A wireless communication system comprising: a transmission device configured to simultaneously transmit first data by using a first radio resource and transmit second data by using a second slot, the second slot having a longer time length than the first radio resource; and a reception device, wherein the transmission device is configured to map the second data to the second radio resource allocated to the second data, insert a known signal to a part of the second radio resource in a first region overlapping with the first radio resource to which the first data is able to be mapped in a time axis direction, in the second radio resource to which the second data is mapped, and transmit the first data and the second data, and wherein the reception device is configured to specify a position of the first radio resource allocated to the first data, specify the first region in which the first radio resource and the second radio resource overlap in the time axis direction, and exclude a portion corresponding to the known signal arranged in the part of the second radio resource in the first region from a decoding target when decoding the second data from the second radio resource.” in combination with other claim limitations as specified in claims 10-15.
With respect to claim 1, the closest prior art “Kusashima et al. (US 20150171983)” discusses the method of mapping the resource information with the received data signals, and allocating resources to the upper layers. Kusashima further teaches removing the interference signal from the reception signals by using the duplicated signal. 
However, neither Kusashima nor any other found prior arts teach the process of “inserting a known signal to a part of the second radio resource in a first region overlapping with the first radio resource to which the first data is able to be mapped in a time axis direction, in the second radio resource to which the second data is mapped,…,and specifying a position of the first radio resource allocated to the first data, specify the first region in which the first radio resource and the second radio resource overlap in the time axis direction, and exclude a portion corresponding to the known signal arranged in the part of the second radio resource in the first region from a decoding target when decoding the second data from the second radio resource.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 10-15 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416